Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: Please amend “dispensing solvent” as recited on each of lines 16, 22, and 27 of claim 1 to --dispersing solvent--.
Claim 5: Please amend “dispensing solvent” as recited on each of line 2 of claim 5 to --dispersing solvent--.
Claim 11: Please amend “dispensing solvent” as recited on each of lines 16, 21, and 26 of claim 11 to --dispersing solvent--.
Claim 15: Please amend “dispensing solvent” as recited on each of line 2 of claim 15 to --dispersing solvent--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to include the limitations of claim 9 (now canceled), which was not subject to any prior art rejections.  Additionally, newly independent claim 11 is a combination of claims 1 and 8, with claim 8 (now canceled) not being subject to any prior art rejections.  
The Examiners amendments above are to remedy what would be a 112, lack of antecedent basis issue.  In claims 1 and 11, Applicants refer to both a dispersing solvent and a dispensing solvent interchangeably.  The term “the dispensing solvent” has been replaced with the dispersing solvent to remedy the issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766